Title: From George Washington to Colonel John Cadwalader or Brigadier General Thomas Mifflin, 1 January 1777
From: Washington, George
To: Cadwalader, John,Mifflin, Thomas



Dear Sir
Trenton 9 Oclock P.M. Janry 1st 177[7].

Some pieces of Intelligence renders it necessary for you to March your Troops immediately to this place—I expect your Brigade will be here by five O’clock in the Morning without fail. at any rate do not exceed 6. I am very sincerely Yr Most Obedt Sert

Go: Washington


Bring your Baggage—at least let it follow under a guard.

